Exhibit 10.4
(DEG LOGO) [w79432w7943201.gif]
DEG * Postfach 10 09 61 * 50449 Köln






Chindex China Healthcare
Finance LLC
Lawrence Pemble
Chindex International, Inc.
Bethesda,
4340 East West Highway, Suite 1100
20814 MARYLAND
VEREINIGTE STAATEN VON AMERIKA
By Facsimile:+1 301 215 7719

      Thomasine Calow
Our ref.:
  VD / CAL
 
   
Extension:
  0221 4986 1798 
Fax:
  0221 4986 1198 
E-mail:
  CAL@deginvest.de
Date:
  06.07.2010 



Chindex China Healthcare Finance LLC – Loan Agreement dated 08.01.2008 – Request
for extension of first Disbursement
Dear Mr. Pemble,
1. Reference is made to the Loan Agreement dated February 8, 2008 (the “Loan
Agreement”), by and among Chindex China Healthcare Finance LLC (the “Company”)
and DEG. Capitalized terms are not defined in this letter and shall have the
same meaning accorded to them in the Loan Agreement.
2. Contingent on IFC’s corresponding extension of the Disbursement deadline
becoming effective, the parties hereby agree to extend the deadline for first
Disbursement referred to in Section 2.12.(a)(i) of the Loan Agreement until
October 1, 2010 and to amend the Loan Agreement as set forth below.
3. Section 2.12.(a)(i) is hereby amended as follows:
2.12.(a)(i) If the first Disbursement to such Onshore Borrower has not been made
by October 1, 2010, or such other later date as DEG and Chindex agree;
For the avoidance of doubt this amendment shall be limited as specified and
shall not constitute a novation or modification of any of the other provisions
of the Loan Agreement which shall continue in full force and effect except as
provided in this Amendment and this Amendment shall constitute an integral and
complementary part of the Loan Agreement for all legal purposes and effects.
4. The above extension of Disbursement shall not be understood as an acceptance
by DEG of the changes regarding the projects as communicated to date. The terms
and conditions of the loan agreements to be entered into with the Onshore
Borrowers are subject to change depending on the outcome of further analysis.

      (DEG LOGO) [w79432w7943202.gif]   DEG – Deutsche Investitions- und
Entwicklungsgesellschaft mbH * Kämmergasse 22 * 50676 Köln * www.deginvest.de
Telefon: 0221 4986-0 * Telefax: 0221 4986-1290 * Vorsitzende des Aufsichtsrates:
Gudrun Kopp * Geschäftsführung: Dr. Michael Bornmann, Philipp Kreutz, Bruno Wenn
(Sprecher) * Sitz der Gesellschaft: Köln * Amtsgericht Köln HRB 1005
Bankverbindung: Deutsche Bundesbank, Filiale Köln, BLZ: 370 000 00, Konto: 370
085 35 * USt-IdNr.: DE 123 489 824

 



--------------------------------------------------------------------------------



 



- 2 -
(DEG LOGO) [w79432w7943201.gif]

5.   Please acknowledge your agreement and acceptance of the foregoing by
countersigning the enclosed duplicates of this Letter in the space provided
below and returning one executed original to DEG

      Yours sincerely,
 
    DEG — Deutsche Investitions- und Entwicklungsgesellschaft mbH
 
   
-s- Josef Boven [w79432w7943204.gif]
  -s- Thomasine Calow [w79432w7943205.gif]
Josef Boven
  Thomasine Calow

          Amendment accepted and agreed for on behalf of the Company: Chindex
China Healthcare Finance, LLC
 
       
By:
  /s/ Lawrence Pemble    
Name:
  Lawrence Pemble    
Title:
  CFO     

 